Title: From Thomas Jefferson to Henry Dearborn, 17 January 1809
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th: J. to Genl Dearborne 
                     
                     Jan. 17. 09.
                  
                  Mr. Gallatin having requested that letters might be written to the Governors for militia aid to his Collectors, I, without reflection, wrote the inclosed in my own name. but on consideration it seems more proper that it should go from yourself. the ideas I had expressed are those I supposed proper,  you will make such alterations as you may think  better. in general it may be easily accomodated by turn[ing] the first person into the third. I think a copy of the law should be inclosed to each Governor, which mr Gallatin can furnish. should not orders go to any regular troops which may happen to be at any of those places? it is not worth while to write to the Governors of any of the territories except Orleans & Misipi. Affectte. salutns
                Enclosure
                                    
                     
                        Sir 
                        
                        
                           on or before 17 Jan 1809
                        
                     
                     
                        The pressure of the embargo, altho’ sensibly felt by every description of our fellow citizens, has yet been chearfully borne by most of them, under a conviction that it was a temporary evil, & a necessary one to save us from greater & more permanent evils, the loss of property & surrender of rights. but it would have been more chearfully borne, but for the knolege that, while honest men were religiously observing it, the unprincipled along our seacoast & frontiers were fraudulently evading it: & that in some parts they had even dared to break through it openly, by an armed force too powerful to be opposed by the collector & his assistants. to put an end to this scandalous insubordination to the laws, the legislature has authorised the President to empower proper persons to employ militia for preventing or suppressing armed or riotous assemblages of persons resisting the custom house officers in the exercise of their duties, or opposing or violating the embargo laws. I sincerely hope that, during the short time which these restrictions are expected to continue, no other instances will take place of a crime of so deep a die. but it is made my  duty to take the measures necessary to meet it. I must therefore request you, as commanding officer of the militia of your state, to appoint some officer of the militia, of known respect for the laws, in or near to each port of entry within your state, with orders, when applied to by the collector of the district, to assemble immediately a sufficient force of his militia, & to employ them efficaciously to maintain the authority of the laws respecting the embargo, & that you notify to each Collector the officer to whom, by your appointment he is so to apply for aid when necessary. I have referred this appointment to your Excellency, because your knolege of characters, or means of obtaining it, will enable you to select one who can be most confided in to exercise so serious a power, with all the discretion, the forbearance, the kindness even, which the enforcement of the law will possibly admit: ever bearing in mind that the life of a citizen is never to be endangered but as the last melancholy effort for the maintenance of order & obedience to the laws.
                     
                  
                  
               